Case: 15-7004   Document: 2      Page: 1   Filed: 10/29/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                AMADA H. SOLMORO,
                 Claimant-Appellant,

                            v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee.
             ______________________

                       2015-7004
                 ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-2097, Judge Coral Wong
Pietsch.
                ______________________
                      PER CURIAM.
                       ORDER
    Upon review of this recently docketed case, it appears
that Amada H. Solmoro’s appeal was not timely filed.
   It appears that on June 17, 2014, the United States
Court of Appeals for Veterans Claims entered judgment in
Solmoro’s case. Her notice of appeal was received on
September 29, 2014, 104 days after judgment.
    To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
Case: 15-7004        Document: 2   Page: 2   Filed: 10/29/2014



2                              SOLMORO   v. MCDONALD



of the entry of judgment. See 38 U.S.C. § 7292(a); see also
28 U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Solmoro is directed to show cause, within 45 days
of the date of filing of this order, why this appeal should
not be dismissed as untimely. The Secretary of Veterans
Affairs may also respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s30